SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 13, 2007 CONSUMER PORTFOLIO SERVICES, INC. (Exact Name of Registrant as Specified in Charter) CALIFORNIA 0-51027 33-0459135 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 16355 Laguna Canyon Road, Irvine, CA 92618 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (949) 753-6800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE CPS is today making available one presentation consisting of 23 slides. A copy is attached as an exhibit.Although the exhibit is an update of a similar presentation made available on July 31, 2007 (as an exhibit to a current report on Form 8-K).CPS is not undertaking to update further any information contained in this presentation. The information furnished in this report shall not be deemed “filed” for purposes of Section 18 of the Securities Act of 1933, as amended. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. Neither financial statements nor pro forma financial information are filed with this report. One exhibit is attached: Exhibit Number Description 99.1 Company Summary 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CONSUMER PORTFOLIO SERVICES, INC. Dated: November 13, 2007 By: /s/ Charles E. Bradley, Jr. Charles E. Bradley, Jr. President and chief executive officer Signing on behalf of the registrant and as principal executive officer 3 EXHIBIT INDEX Exhibit Number Description 99.1 Company Summary. 4
